DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020 has been entered.
	Applicants previously canceled claims 6, 19-21, and 23-56 and now cancel claims 7, 9, and 57-60.  Applicants amend claims 1, 14, and 22, and add new claims 61-62.  Claims 1-5, 8, 10-18, 22, and 61-62 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed November 27, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (26 Protein Expression and Purification 96-105 (2002), and cited in the Information Disclosure Statement filed September 11, 2017) in view of Koresawa et al. (127 Journal of Biochemistry 367-372 (2000)).  
Pichia pastoris (abstract).  Sinclair discloses methods of modulating the expression of recombinant proteins in a eukaryotic host cell where the optimal and non-optimal codons are determined, replacing the codons and transfecting a host cell so that the recombinant host cell produces the protein (pages 97-100).  Sinclair discloses that the codon optimization increases protein activity 10.6 and 7.5 fold (i.e., a difference of at least 75%) (abstract).  Sinclair further discloses that either optimal or non-optimal codons can be used (page 102, Table 4).  Sinclair further discloses preferred codon substitutions for the yeasts Pichia pastoris and Saccharomyces cerevisiae, which include the claimed codon usage (Table 2).  Sinclair discloses that the RNA can be in vitro transcribed (page 101, paragraph bridging columns 1 and 2).  Sinclair discloses that codon bias and choice can affect mRNA stability (page 103, paragraph bridging columns 1 and 2).
Sinclair fails to disclose or suggest codon optimization for expression of recombinant proteins in mammalian cells.
Koresawa discloses nucleic acids encoding Cre recombinase (a bacteriophage protein) that are codon optimized for expression in mammalian cells, such as Chinese hamster ovary (CHO) cells (abstract).  Koresawa discloses determination of preferred codons for mammalian cells, construction of an expression vector, transformation of the CHO cells, and expression of the recombinant protein (abstract and pages 367-368).  Koresawa discloses a codon-usage table for expression of proteins in CHO cells, which includes optimal and non-optimal codon usage (Table I).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Koresawa’s mammalian/CHO cell codon usage for expression of recombinant proteins in mammalian cells in place of Sinclair’s yeast codon usage/protein expression because, depending upon the desired recombinant protein, expression in a different cellular system would be desirable.  For example, it would be well within the purview of one ordinarily skilled in the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-18, 22, and 61-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, and 13-14 of copending Application No. 17/141,960 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’960 application and the instant application claim a synthetic nucleic acid that encodes a protein that provides for use of codon optimization for the purpose of optimizing expression of the protein in a eukaryotic cell system.  While the ‘960 application is specifically drawn to a cDNA expression a glucoamylase enzyme, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the preferred codon usage in a mammalian or plant cell, and for any desired recombinant protein, and as a nucleic acid other than a cDNA sequence in order to obtain a desired expression level of a recombinant protein in a desired cell culture system.  One of ordinary skill in the molecular biology art would have a predictable and reasonable expectation of success in doing so, given the high skill level in this art.


Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered but are not deemed to be persuasive.
To begin, it again appears that Applicants are attacking references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As stated above and previously, it is the combination of Sinclair with Koresawa that would lead one of ordinary skill in the art directly to the claimed invention.  Because Sinclair discloses that the codon optimization increases protein activity by at least 75%, that protein stability is dependent upon the codon bias and choice, and that either optimal or non-optimal codons can be used in methods for preparing a protein in a specific system, it would be well within the purview of one ordinarily skilled in the art to choose the codons best used in a specific system, including the mammalian/CHO system of Koresawa. 
Applicants further provide a discussion relating to the differences between optimal and non-optimal codons between Sinclair and Koresawa.  Applicants also discuss the relative G+C and A+T contents of the sequences.  However, Sinclair is directed to yeast cells and Koresawa is directed to CHO cells, and, as such, one of ordinary skill in the art would expect that optimal and non-optimal codons, including the relative amount of G+C and/or A+T, would differ between yeast cells and mammalian cells.  Regarding the G+C content, it is noted that there are still no claim limitations directed to the G+C content based upon optimal and non-optimal codons.  Nor is the level of tRNA availability a claim See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
In addition, regarding Applicants assertion that Sinclair teaches away from the claimed invention, it is noted that while Sinclair does state that G+C content appears to be a major contributor to mRNA stabilization and half-life, it is not the ONLY contributor.  Sinclair also discloses that codon optimization in P. pastoris also shows an increase in luciferase expression (see paragraph bridging pages 103 and 104).  Specifically, Sinclair states that a nucleic acid fragment “was then altered to increase toe codon optimization from an initial CAI=0.366 to a CAI = 1.0 in P. pastoris.  This alteration led to a 10.6 fold increase in luciferase expression which is consistent with the order of magnitude increases published for other codon optimization studies.”  Thus, one of ordinary skill in the art would expect that selection of optimal and non-optimal codons would have an effect, either positive (optimal codons) or negative (non-optimal codons) on mRNA stabilization and half-life.  While Applicants assert that the codons disclosed by Sinclair and Koresawa include improper codons, it is again noted that one of ordinary skill in the molecular biology art would be able to determine which codons were optimal or non-optimal for any respective system, including the yeast of Sinclair and the mammalian cells of Koresawa.  In addition, because Koresawa notes that “[c]odon optimization altered the translation, and may have influenced the half-life of Cre mRNA either through direct effects on mRNA stability See page 37, column 1, first full paragraph).  Thus, one of ordinary skill in the art would certainly be motivated to try to provide codon optimization through the use of optimal or non-optimal codons in order to alter the stability of mRNA.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further, with regard to recombinant protein expression and codon usage in mammalian/CHO cells, it is again noted that Koresawa (mammalian/CHO) discloses recombinant protein expression and codon usage in the specific cell systems.  And, Koresawa discloses the specific optimal and non-optimal codon usage for their mammalian systems, which optimization of codon usage would be expected to be different from that of Sinclair’s yeast. 	Again, Applicants assert that the optimal and non-optimal codons disclosed by Sinclair and Koresawa are not an inclusive list per the claims.  However, it is again noted that the codons disclosed by the prior art references do indeed fall within the limitations of the claims, and the claims do not require the substitution of each of the claimed codons.  Rather, the substituted codons are selected from the claimed list.  As such, the preferred (optimal) and non-preferred (non-optimal) codons disclosed by the prior art references read on the claimed codon substitutions.  The claims merely set forth a list of potential optimal and non-optimal codon substitutions.  The claims do not set forth any particular required optimal or non-optimal codons, merely that they can be selected from the claimed list.  And, as stated above, Sinclair and Koresawa, taken together provide the required information to one with ordinary skill in the art to provide for the claimed synthetic nucleic acid.
Absent any evidence to the contrary, which Applicants have again not provided, one of ordinary skill in the art would have a predictable and reasonable expectation of success in choosing the best (optimal and/or non-optimal) codons for protein expression in a given system, and to select according to a desired increase or decrease in mRNA stabilization and half-life.  Applicants have yet again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Therefore, Sinclair in combination with Koresawa is deemed to render claims 1-5, 8, 10-18, and 22 obvious, and these rejections are maintained, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636